Citation Nr: 0633661	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, characterized as lumbar disc syndrome.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1955 to February 
1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The RO denied entitlement to service connection 
for a lumbar spine disability.  

The veteran testified at a personal hearing in May 2005 
before a Decision Review Officer (DRO) at the RO.  The 
veteran also testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2006.  
Transcripts of the hearing testimony from both hearings have 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current lumbar spine disability 
had its onset during service.  Specifically, the veteran 
maintains that he injured his back twice during service, 
first in Alaska in 1956 and then in Little Rock, Arkansas 
before he was discharged in 1959.  The veteran also asserts 
that he was continuously treated for back pain since his 
discharge from service, in Chicago and Indianapolis.  

Unfortunately, the veteran's service medical records are 
apparently unavailable, presumed destroyed in a fire in 1973; 
and the records in the veteran's claims file only date back 
to 1966.  The records from 1966 indicate that the veteran 
injured his back at that time, but they do not indicate that 
the veteran had a pre-existing back condition.  In fact, a 
January 1966 examiner noted a history of active service in 
the Air Force for four years with an honorable discharge and 
a clear bill of health.

Records from 1981 through 1983 indicate that the veteran 
injured his back again, and these records, which include 
Social Security Administration records as well as deposition 
transcripts relating to a Workman's Compensation Claim, 
consistently demonstrate that the veteran initially injured 
his back in 1966.  

Despite these findings, the veteran has consistently 
maintained that he was treated for back pain during service, 
and continuously since service discharge.  At his personal 
hearing before the undersigned in May 2006, the veteran 
testified that the records currently contained in the claims 
file from the Social Security Administration are incomplete.  
Specifically, the veteran maintains that records from the 
Social Security Administration from the mid 1960's would show 
that the veteran was treated for back pain since his 
discharge from service.  

Because the veteran's service medical records are unavailable 
through no fault of his own, the Board finds that we should 
make every possible effort to obtain records identified by 
the veteran which could support his claim for service 
connection.  Any records showing medical evidence of a low 
back disability prior to 1966 are of critical relevance in 
this case.  Under well established case law, when service 
medical records are presumed destroyed, the Board has a 
heightened duty to consider applicability of the benefit of 
the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Thus, in light of the veteran's testimony that the record may 
be incomplete, the case must be remanded to attempt to obtain 
additional records prior to 1966, specifically records from 
the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
service medical records and his 
personnel/administrative records, from 
the appropriate source(s).  These records 
should be associated with the claims 
file.  If any records are unavailable, a 
negative response is requested.  

2.  Obtain VA medical records showing the 
veteran's treatment for complaints of low 
back pain from 1960 through 1966, from 
the VAMC's in Chicago, Illinois and/or 
Indianapolis, Indiana.

3.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran from 1960 
to 1980, including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.

4.  If any records are located and 
obtained with the claims file showing 
treatment for, or complaints of, a low 
back disability during service, then the 
veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's lumbar spine syndrome.  All 
indicated tests should be performed, 
including, but not limited to appropriate 
testing to determine whether the 
veteran's current back disorder had its 
onset during service.  The claims folder 
must be made available to the examiner 
for review.  The examiner is asked to 
describe the nature, extent and severity 
of any objective findings of a lumbar 
spine disorder.  The examiner is asked to 
express an opinion as to whether it is 
very likely, at least as likely as not 
(50% or higher likelihood), or highly 
unlikely that the veteran suffers from 
residuals of an in-service back injury.  
All opinions must be accompanied by a 
complete rationale.  

5.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



